REQUESTED BY: Senator Howard Peterson Nebraska State Legislature State Capitol Lincoln, Nebraska 68509
Dear Senator Peterson:
This is in reply to your inquiry which pertains to LB 46 of the Eighty-eighth Legislature, First Session (1983). In connection therewith you ask if this legislative bill were to become operative law `and parents receive poor test scores from their childrens teacher, and they continue to leave the child in the school, is there any way for the state to force the parents of children attending exempted schools to be more responsible consumers of education opportunities for their children?'
LB 46 would amend several statutes. For example, it would amend Neb.Rev.Stat. § 79-201 (Reissue 1981), the compulsory school attendance statute, to provide that `For the purposes of the attendance requirements of this section, a weekday church educational ministry and a home study program shall be considered a private school.' Section 1 of LB 46 states that a weekday church educational ministry `shall not be subject to the provisions of the Nebraska statutes relating to schools, teachers, and administrators or to any rules and regulations of the State Department of Education . . . unless there is a letter on file with the State Board of Education from the head of the school officially granting the department or board such power.'
Section 5 of LB 46 makes it a duty of all parents who choose to enroll their children in a weekday church educational ministry which does not have a letter on file with the State Board of Education as specified in section 1 of this legislative bill, to enroll them in one which provides instruction at the elementary and secondary level in the common branches of learning.
It also provides that pupil achievement and competency shall be tested through the employment of nationally standardized achievement tests to be selected by the leadership of the weekday church educational ministry. In the event a child receives poor test scores on such a test, this legislative bill does not provide a way for the state to force the parents of such children `to be more responsible consumers of educational opportunities.'
Very truly yours, PAUL L. DOUGLAS Attorney General Harold Mosher Assistant Attorney General